Exhibit 10.5
(HARRISLOGO) [l41743l4174300.gif]
January 3, 2011
Michael de Vere
Dear Michael:
The specifics of your new position as President, U.S. Client Services for Harris
Interactive Inc. (the “Company”) are as follows:

  •   The commencement date is January 3, 2011 (the “Commencement Date”).     •
  As of the Commencement Date, your base salary will be $275,000 per year,
earned and payable on a bi-weekly basis, prior to any payroll deductions.     •
  Your performance and salary will be reviewed annually. You will be eligible to
be considered for a salary increase in the Company’s regular annual review
cycle. To the extent merit increases are granted, eligibility will be based on
your individual performance and the performance of the Company.     •   You will
be eligible for an annual bonus of up to 40% of your base salary. You also will
be eligible to receive a $30,000 one-time bonus if the U.S. Healthcare Sector
meets or exceeds its budgeted revenue and operating income through the first
three quarters of fiscal 2011 (on a cumulative basis), payable after the Q3
books are closed. The Compensation Committee of the Board of Directors (the
“Compensation Committee”) retains discretionary authority over all bonus awards.
It also establishes metrics and objectives for bonus awards annually. Declared
bonuses are paid within 75 days after the end of each fiscal year only to
persons who remain employed at the time of payment.     •   Subject to approval
by the Compensation Committee, you will be granted the option to purchase 85,000
shares of the common stock of the Company under the terms and conditions of the
Company’s standard stock option agreement. The option price will be the fair
market price of the Company’s common stock on the grant date. The Company’s
regular quarterly grants are made at the close of trading on the later of
(i) the 15th day of the second month of the fiscal quarter and (ii) one week
after the Company’s quarterly earnings release. If the day falls on a non
business day, the fair market price will be the next business day.     •  
Should the Company terminate your employment for any reason other than for
“cause” (as defined below), you will receive severance payments equal to
7.5 months of your then-current base salary, payable in periodic installments in
accordance with the Company’s regular payroll practices for its executive
personnel at the time of payment, subject to your execution of the Company’s
customary confidentiality and non-compete agreements, and execution of a release
in favor of the Company prior to the 52nd day after your date of termination
(the “Release”). The amounts due prior to the expiration of the revocation
period following delivery of the Release that are conditioned on the delivery of
the Release shall be paid in a lump sum on the 60th day after your date of
termination. “Cause” shall mean: (i) failure to perform your duties after
written demand for

 



--------------------------------------------------------------------------------



 



      performance is delivered by the Company to you, which written demand
specifies in reasonable detail the duties that you failed to perform, and your
failure to cure such failure within thirty (30) days after receipt of the
Company’s written demand (for the avoidance of doubt, failure to achieve targets
in and of itself shall not be deemed a failure to perform your duties);
(ii) willful conduct with regard to the Company or your duties that is
materially injurious to the Company or its subsidiaries; (iii) conviction or
plea of guilty or nolo contendere to a crime which involves moral turpitude or,
if not including moral turpitude, arises from an act that is materially and
demonstrably injurious to the Company or any of its subsidiaries, or conviction
or plea of guilty or nolo contendere to a felony; and (iv) willful and material
violation of the written policies of the Company (it being understood that,
among others, any violation of the Company’s Insider Trading Policy shall be
deemed to be material) and, if curable, continues for more than three (3) days
after written notice thereof is given to you by the Company.   •   You are
eligible for 20 days of vacation, which accrue at 6.153 hours per pay period.  
  •   You are entitled to receive employment benefits generally provided by the
Company’s policies and benefit plans.

Your employment with the Company is on an “at-will” basis, and neither you nor
the Company has entered into a contract regarding the terms or the duration of
your employment. As an at-will employee, you are free to terminate your
employment with the Company at any time, with or without cause or advance
notice. Likewise, the Company has the right to change your position, duties,
compensation, and/or reporting line, or to terminate your employment, at any
time, with or without cause or advance notice.
This offer letter supersedes any prior offer letter, agreement or understanding
with respect to the subject matters covered herein.
Sincerely,
/s/ Marc Levin
Marc Levin
EVP, General Counsel & Corporate Secretary
Harris Interactive Inc.
Accepted and agreed to as of the date first set above:

          /s/ Michael de Vere       Michael de Vere     

 